Title: Aaron Burr v. James CheethamInterrogatory re Election of 1800, 18 August 1805
From: Smith, Samuel
To: 


                  
                     
                        6 Mch—18 Aug 1805
                     
                  
                  Interrogatories to be administered Samuel Smith Esquire of Baltimore in the State of Maryland a Witness to be produced sworn and examined in a cause now depending in the Supreme Court of Judicature of the State of New York between Aaron Burr, plaintiff and James Cheetham, Defendant on the part of  
                  
                  First—
                  Do you know the parties plaintiff and Defendant or either and which of them and how long have you known them respectively—
                  Second—
                  Was you a Member of the House of representatives in Congress of the United States from the State of Maryland in the Session holden in the Months of January and February in the year one thousand eight hundred and one—
                  Third—
                  Was there not an equal number of votes for Thomas Jefferson and Aaron Burr as President and Vice President of the said [United] States at the Election for those offices in the December preceding [and] did not the Choice of a President consequently devolve on the said house of representatives
                  Fourth—
                  Did not the said house ballot for the President several times before a choice was made, if so how many times, was not the frequency of ballots occasioned by an Attempt on the part of several Members of Congress to Elect the said plaintiff Aaron Burr as President. Do you know who such Members were if so what are their names
                  Fifth—
                  Do you know that any measures were suggested or pursued by any person or persons to secure the Election of Aaron Burr to the Presidency. If so who were such persons or persons— Did he the said Aaron Burr know thereof was any letter or letters forwarded to him through the post office by any person, and who, has he not informed you or have you not understood (and if so how) that he was apprised that an attempt would be be made to secure his Election—
                  Sixth—
                  Did he or any other person (and if so who) ever communicate to you in writing or otherwise or to any other person or persons to your knowledge that any measures had been suggested or would be pursued to secure his Election. When were these communications made—
                  Seventh—
                  Had not some of the Federal Members of Congress a meeting at Washington in the month of December one thousand eight hundred or of January or February one thousand eight hundred and one at which it was determined to support Aaron Burr for the Presidency or if there was any meeting or meetings to your knowledge in respect to the then Ensuing Election for a President of these United States in the said house of representatives. What was advised or concluded upon, to the best of your remembrance or belief. Was not David A Ogden of the City of New York Attorney at law authorised or requested by you or some other Member or Members of Congress or some other person. And who in particular to call upon the plaintiff and enquire of him—
                  1—What conduct he would pursue in respect to certain cardinal points of federal policy—
                  2—What cooperation or aid the plaintiff could or would afford towards securing his own Election to the Presidency or if you or some other person did not authorise or request the said David A Ogden to make such communication to the plaintiff in exact terms. what in substance was such Authority or request. Do you know or was you informed by the said David A Ogden or otherwise that he or any other person had made the said communication to the plaintiff or the same in substance. Do you know or have you been informed and if [so] how that the plaintiff declared that as to the first question i[t] would not be expedient to enter into explanations or words to that effect. That as to the second question New York and Teness[ee] would vote for him on a second ballot and New Jersey [might be] induced to do the same or words to that effect. Did you ever c[om]municate with the plaintiff or he with you on the subject. [Do] you know any person who did communicate with him A[nd if] so what did he say. Did you not receive a letter or letters fr[om] Alexander Hamilton of the City of New York and late Sec[retary] of the Treasury of the United States now deceased in the [Month] of January or February one thousand eight hundred an[d one] or at some other time and when respecting the Electio[n of a] President of the United States. Did he not commun[icate to you] that the said David A Ogden had been authorised or re[ques]ted to see the plaintiff for the purposes aforesaid, And wh[at] in particular was the contents of such letter or letters or com[mu]nication. Do you know that any and if so what measures w[ere] suggested or pursued to secure the Election of the said plaintiff [as] President and did the said plaintiff know or was he informed or what did he know or of what was he informed. Had you [any] reason or reasons to believe that any of the States would relinqu[ish] Thomas Jefferson and vote for Aaron Burr as President in the said Election in the said house of Representatives or that the said Aaron Burr calculated on such relinquishment if so what State or States, and what was the reason or reasons for that belief
                  Eighth.
                  Do you know any other matter circumstance or thing which can be [ma]terial to the Defendant in this cause if yea. Let the same forth fully and particularly
                  Interrogatory on the part of the plaintiff
                  Do you know of any matter or thing that may be beneficial to the plaintiff on the trial of this cause if so declare the same fully and at length in the same manner as if you had been particularly instructed thereto—
                  
                     Miller & Van Wyck
                     
                     Attys for Deft
                  
                  
                     
                        [Note in another hand:] 
                     
                     
                        Approved the 16
                     
                        March 1805
                     
                        Edwd: Livingston
                       
                     
                        Note in another hand:
                     
                     Approved 6th. March
                     
                        Edwd: Livingston
                  
               